Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 1 of 13   PageID #:
                                   3821


                       UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


  LEONARD G. HOROWITZ, AN                CIV. NO. 16-00666 LEK-KJM
  INDIVIDUAL; SHERRI KANE, AN
  INDIVIDUAL; AND ROYAL BLOODLINE
  OF DAVID, A DISSOLVED
  CORPORATION SOLE;

                    Plaintiffs,

       vs.

  STEWART TITLE GUARANTY COMPANY,
  FIRST AMERICAN TITLE CO., DOES
  1 THROUGH 50, INCLUSIVE;

                    Defendants.


              ORDER DENYING PLAINTIFFS’ RULE 60(B) MOTION FOR
           RELIEF FROM FINAL JUDGMENT [FRCP 60(B)(1)(2) AND (5)]

               On December 16, 2019, pro se Plaintiff Leonard G.

 Horowitz (“Horowitz”), pro se Plaintiff Sherri Kane (“Kane”),

 and Plaintiff Royal Bloodline of David (“Royal” and collectively

 “Plaintiffs”) filed their Rule 60(b) Motion for Relief from

 Final Judgment [FRCP 60(B)(1)(2) and (5)] (“Rule 60 Motion”).

 [Dkt. no. 115.1]     On January 2, 2020, Defendant Stewart Title


       1Docket number 115-2 consists of Plaintiffs’ Exhibits 1
 through 5 in support of the Rule 60 Motion. On December 18,
 2019, Plaintiffs filed a “Corrective Filing,” which contains the
 same five exhibits, but with each exhibit as a separate entry.
 [Dkt. nos. 116-1 to 116-5.] Also on December 18, 2019,
 Plaintiffs filed another version of the Rule 60 Motion, with the
 original signatures of Horowitz, Kane, and Royal’s counsel,
 Margaret Dunham Wille, Esq. [Dkt. no. 118.]
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 2 of 13   PageID #:
                                   3822


 Guaranty Company (“Stewart Title”) and Defendant First American

 Title Co. (“First American”) filed their respective memoranda in

 opposition to the Rule 60 Motion.        [Dkt. nos. 119, 120.]

 Plaintiffs filed their reply on January 16, 2020.          [Dkt.

 nos. 121.]    The Court has considered the Rule 60 Motion as a

 non-hearing matter pursuant to Rule LR7.1(d) of the Local Rules

 of Practice for the United States District Court for the

 District of Hawaii (“Local Rules”).        Plaintiffs’ Rule 60 Motion

 is hereby denied for the reasons set forth below.

                                 BACKGROUND

              Horowitz and Kane, on behalf of themselves and Royal,

 filed their Verified Complaint for Damages (“Complaint”) on

 December 21, 2016.     [Dkt. no. 1.]     On January 4, 2017, Horowitz

 and Kane filed their “Motion to Amend as a Matter of Course

 [FRCP Rule 15(a)(1)(A)].”      [Dkt. no. 10.]     The magistrate judge

 construed the document as the Amended Complaint.          [EO, filed

 1/10/17 (dkt. no. 11).]

              The factual allegations and counts in the Amended

 Complaint are summarized in the June 30, 2017 order regarding

 First American’s and Stewart Title’s respective motions to

 dismiss (“6/30/17 Order”).      [Dkt. no. 39 at 4-7.2]      The motions




       2The 6/30/17 Order is also available at 2017 WL 2836990.
 Stewart Title’s and First American’s motions to dismiss the
                                              (. . . continued)
                                      2
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 3 of 13   PageID #:
                                   3823


 to dismiss were granted, insofar as all of Plaintiffs’ claims

 were dismissed, but the motions were denied, insofar as the

 dismissal was without prejudice.         Plaintiffs were granted leave

 to file a second amended complaint, but they were cautioned that

 Royal had to be represented by counsel.         6/30/17 Order, 2017 WL

 2836990, at *6.

              On September 29, 2017, Horowitz and Kane, on behalf of

 themselves and Royal, filed their “Motion for Leave to File

 ‘Second Amended Verified Complaint;’ [FRCP Rule 15(a)(2)].”

 [Dkt. no. 53.]     In a December 14, 2017 order, the magistrate

 judge denied the motion, but granted Horowitz and Kane leave to

 file another motion for leave to amend (“12/14/17 Order”).

 [Dkt. no. 68.3]     Royal was not granted leave to amend because

 neither Horowitz nor Kane was authorized to allege claims on

 Royal’s behalf.     12/14/17 Order, 2017 WL 10647373, at *6.

              On December 11, 2017, Margaret Dunham Wille, Esq.,

 entered her appearance as counsel for Royal.         [Dkt. no. 67.]     On

 December 26, 2017, Plaintiffs filed a motion for reconsideration

 of the 12/14/17 Order.      [Dkt. no. 69.]    The magistrate judge




 Amended Complaint were filed on January 17 and 20, 2017,
 respectively. [Dkt. nos. 19, 23.]

       3   The 12/14/17 Order is also available at 2017 WL 10647373.


                                      3
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 4 of 13   PageID #:
                                   3824


 denied the motion for reconsideration.        [EO, filed 2/8/18 (dkt.

 no. 80).]

              On February 26, 2018, Horowitz and Kane, individually,

 filed a Motion for Leave to File Proposed Second Amended

 Complaint for Damages and Other Relief (“2/26/18 Motion to

 Amend”).     [Dkt. no. 82.4]   On May 3, 2018, the magistrate judge

 filed his (1) Order Denying Plaintiffs Leonard G. Horowitz and

 Sherri Kane’s Motion for Leave to File Proposed Second Amended

 Complaint for Damages and Other Relief [FRCP 15(a)(2)];

 (2) Finding and Recommendation to Dismiss this Action with

 Prejudice (“F&R”).     [Dkt. no. 95.5]     The additional factual

 allegations that Horowitz and Kane added to the proposed Second

 Amended Complaint are summarized in the F&R.         2018 WL 6588506,

 at *3-4.     The magistrate judge concluded that: the proposed

 Second Amended Complaint did not comply with Fed. R. Civ. P. 8;

 F&R, 2018 WL 6588506, at *5-7; and all of the proposed claims

 were futile because they would not survive a Fed. R. Civ. P. 11

 motion to dismiss, id. at *7-16.         The magistrate judge denied

 the 2/26/18 Motion to Amend, finding that allowing Horowitz and

 Kane a further opportunity to amend their claims would be




       4Horowitz and Kane’s proposed Second Amended Complaint for
 Damages (“Second Amended Complaint”) is docket number 82-8.

       5   The F&R is also available at 2018 WL 6588506.


                                      4
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 5 of 13   PageID #:
                                   3825


 futile.       The magistrate judge also recommended that the case be

 dismissed with prejudice.       Id. at *16-17.

                Horowitz and Kane filed objections to the F&R on

 May 14, 2018, and this Court denied the objections and adopted

 the F&R in a December 21, 2018 order (“12/21/18 Order”).             [Dkt.

 nos. 96, 113.6]       In the 12/21/18 Order, the following objections

 and arguments were rejected: the proposed Second Amended

 Complaint complied with Rule 8; the magistrate judge was biased;

 Horowitz and Kane were covered by the title insurance policies

 at issue in this case; the Second Amended Complaint adequately

 pled duty and causation to support the negligence claim; and the

 bad faith claim was supported by plausible factual allegations.

 2018 WL 6729630, at *4-8.       This Court declined to consider

 Horowitz and Kane’s general objections to the F&R’s summary of

 the events described in the Second Amended Complaint and

 rejected their submission of purportedly new evidence.           Id. at

 *8-9.       Finally, this Court rejected Horowitz and Kane’s

 objection to the recommendation of dismissal with prejudice.

 Id. at *9.       Because the F&R was adopted in its entirety and the

 2/26/18 Motion to Amend was denied, the claims that were

 dismissed without prejudice in the 6/30/17 Order were dismissed

 with prejudice.       Id.   The Judgment in a Civil Case (“Judgment”)


         6   The 12/21/18 Order is also available at 2018 WL 6729630.


                                       5
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 6 of 13   PageID #:
                                   3826


 was entered immediately after the filing of the 12/21/18 Order.

 [Dkt. no. 114.]

                Plaintiffs took no action in this case until the

 filing of the instant Rule 60 Motion.        Plaintiffs now seek

 relief from the Judgment, in light of the Judgment on Appeal

 that was issued on July 22, 2019 in three consolidated appeals

 before the Hawai`i Intermediate Court of Appeals (“ICA” and

 “State Court Appeals”).7      Plaintiffs contend the outcome of the

 State Court Appeals: 1) shows that this Court made a mistake in

 the 12/21/18 Order; and 2) constitutes newly discovered facts or

 new law warranting relief from the Judgment in this case.

 Plaintiffs also contend new facts relevant to this case came to

 light during December 2019 because of an indictment filed in

 state court against Paul Sulla, Jr. (“Sulla”) and Halai Heights

 LLC.       See Corrective Filing, Exh. 4 (Indictment filed on




        7
        The three cases were: Hester v. Horowitz, et al., CAAP-16-
 0000162 (“CAAP-16-162”); Hester v. Horowitz, et al., CAAP-16-
 0000163 (“CAAP-16-163”); and Hester v. Horowitz, CAAP-XX-XXXXXXX
 (“CAAP-18-584”). See Hester v. Horowitz, NO. CAAP-XX-XXXXXXX
 (“State Court Appeals Opinion”), 2019 WL 1950822 (Hawai`i Ct.
 App. May 2, 2019), as corrected on denial of reconsideration,
 2019 WL 2178556 (May 17, 2019), cert. rejected, SCWC-XX-XXXXXXX,
 2019 WL 4785880 (Hawai`i Sept. 30, 2019); see also Corrective
 Filing, Exh. 2 (Judgment on Appeal). Horowitz and Royal were
 among the defendants/counterclaimants who filed the appeal in
 CAAP-16-162; Horowitz, Kane, and Royal were among those who
 filed the appeal in CAAP-16-163; and only Horowitz was a
 respondent/appellant in CAAP-18-584. See Corrective Filing,
 Exh. 2.


                                      6
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 7 of 13   PageID #:
                                   3827


 12/5/19, in the State of Hawai`i Third Circuit Court, in State

 v. Sulla, et al., Cr. No. XX-XXXXXXX (“2019 Sulla Indictment”)).

 Plaintiffs argue the Judgment should be vacated, and they should

 be allowed to file a new version of the complaint addressing the

 recent developments.

                                  STANDARD

            Plaintiffs bring the Rule 60 Motion pursuant to

 subsections (b)(1), (2), and (5).        [Motion at 1.]    Rule 60(b)

 states, in pertinent part:

            On motion and just terms, the court may relieve a
            party or its legal representative from a final
            judgment, order, or proceeding for the following
            reasons:

                       (1) mistake, inadvertence, surprise,
                  or excusable neglect;

                       (2) newly discovered evidence that,
                  with reasonable diligence, could not have
                  been discovered in time to move for a new
                  trial under Rule 59(b); [or]

                  . . . .

                       (5) the judgment has been satisfied,
                  released, or discharged; it is based on an
                  earlier judgment that has been reversed or
                  vacated; or applying it prospectively is no
                  longer equitable[.]

 Any motion brought pursuant to Rule 60(b) “must be made within a

 reasonable time,” but motions brought pursuant to subsections

 (1) or (2) must be brought “no more than a year after the entry

 of the judgment.”     Fed. R. Civ. P. 60(c).


                                      7
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 8 of 13   PageID #:
                                   3828


            To the extent Plaintiffs rely on Rule 60(b)(1), they

 essentially seek reconsideration of the 12/21/18 Order.

 Relevant to the instant case, “[r]econsideration pursuant to

 Rule 60 is generally appropriate . . . to correct clear error or

 prevent manifest injustice.”       Ferretti v. Beach Club Maui, Inc.,

 Civ. No. 18-00012 JMS-RLP, 2018 WL 3672741, at *1 (D. Hawai`i

 Aug. 2, 2018) (citing Sch. Dist. No. 1J, Multnomah Cty. v.

 ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)).

            To the extent they rely on Rule 60(b)(2), Plaintiffs

 “must show that the evidence relied upon ‘(1) existed at the

 time of the trial, (2) could not have been discovered through

 due diligence, and (3) was of such magnitude that production of

 it earlier would have been likely to change the disposition of

 the case.’”    Fergerstrom v. PNC Bank, N.A., Case No. 13-cv-

 00526-DKW-RLP, 2019 WL 1510328, at *2 (D. Hawai`i Apr. 5, 2019)

 (quoting Jones v. Aero/Chem Corp., 921 F.2d 875, 878 (9th Cir.

 1990)).

            As to Rule 60(b)(5), this district court has stated:

            Rufo v. Inmates of Suffolk County Jail, 502 U.S.
            367 (1992) provides for “a general, flexible
            standard for all petitions brought under the
            equity provision of Rule 60(b)(5).” Bellevue
            Manor Assoc. v. United States, 165 F.3d 1249,
            1255 (9th Cir. 1999). A Rule 60(b) motion to
            modify a court order should be granted when there
            has been “a significant change either in factual
            conditions or in law.” Rufo, 502 U.S. at 384;
            see Horne v. Flores, [557 U.S. 433,] 129 S. Ct.
            2579, 2597 (2009).

                                      8
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 9 of 13   PageID #:
                                   3829




 Sakuma v. Ass’n of Condo. Owners of Tropics at Waikele, Civil

 No. 08-00502 HG-KSC, 2012 WL 299899, at *3 (D. Hawai`i Jan. 31,

 2012), aff’d (9th Cir. May 15, 2012).

                                 DISCUSSION

 I.    Rule 60(b)(1) - Mistake

            First, to the extent Plaintiffs seek Rule 60(b) relief

 because the 12/21/18 Order “mistakenly misapprehended

 Plaintiffs’ interests as deriving from a (never-existing) ‘joint

 venture’ between Royal, Horowitz and Kane,” [mem. in supp. of

 Rule 60 Motion at 2,] the argument is rejected as untimely.

 Plaintiffs filed the Rule 60 Motion within a year after the

 filing of the 12/21/18 Order.       However, the one-year date is an

 outer limit, and filing a Rule 60 motion within one year does

 not automatically render the motion brought “within a reasonable

 time.”   See Rule 60(c)(1); see also Henao v. Hilton Grand

 Vacations Co., Case No. 16-cv-00646-DKW-RLP, 2018 WL 5931110, at

 *3 n.2 (D. Hawai`i Nov. 13, 2018) (citing Kagan v. Caterpillar

 Tractor Co., 795 F.2d 601, 610 (7th Cir. 1986) (explaining that

 the “no more than a year” language is “an extreme limit, and the

 motion will be rejected as untimely if not made within a

 reasonable time, even though the one-year period has not

 expired.”)).




                                      9
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 10 of 13   PageID #:
                                    3830


             Plaintiffs argue the 12/21/18 Order mischaracterized

 the relationship between Royal, Horowitz, and Kane.           That is not

 an argument which Plaintiffs needed more than eleven months to

 develop, and the argument is not based upon either the State

 Court Appeals Opinion or the 2019 Sulla Indictment.           Plaintiffs

 therefore failed to raise this issue within a reasonable time

 after the filing of the 12/21/18 Order, and their Rule 60 Motion

 is untimely as to this issue.       Even if the mischaracterization

 issue were considered, Plaintiffs have not presented “facts or

 law of a strongly convincing nature to induce the court to

 reverse” its description in the 12/21/18 Order of the

 relationship between Plaintiffs.          See Yoshimura v. Kaneshiro,

 CIVIL 18-00038 LEK-KJM, 2019 WL 4017231, at *3 (D. Hawai`i

 Aug. 26, 2019) (describing the two goals that a motion for

 reconsideration must accomplish) (citations and quotation marks

 omitted).    Moreover, even if that portion of the 12/21/18

 Order’s background section was vacated, Plaintiffs have not

 shown how that would alter the ultimate rulings in the order.

 Plaintiffs’ Rule 60 Motion is denied as to their argument that

 the 12/21/18 Order mischaracterizes the relationship between

 Royal, Horowitz, and Kane.

             Plaintiffs also argue that, based on the State Court

 Appeals Opinion, this Court’s “approval of the” nonjudicial

 foreclosure that the ICA vacated in CAAP-16-163 constitutes a

                                      10
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 11 of 13    PageID #:
                                    3831


 mistake warranting relief pursuant to Rule 60(b)(1).           [Mem. in

 supp. of Rule 60 Motion at 2.]        In CAAP-16-163, the ICA vacated

 the final judgment in a quiet title action.          State Court Appeals

 Opinion, 2019 WL 1950822, at *7.           Horowitz, Kane, and Royal

 argued judgment should not have been granted in favor of Hester

 in the quiet title action because of the prior judicial

 foreclosure action.      Id. at *4.    However, neither the judicial

 foreclosure action nor the quiet title action was the basis for

 any of the rulings in the 12/21/18 Order.          See generally

 12/21/18 Order, 2018 WL 6729630, at *4-9.          Plaintiffs’

 Rule 60(b)(1) argument based on the State Court Appeals Opinion

 is therefore rejected.

 II.   Rule 60(b)(2) – Newly Discovered Evidence

             Plaintiffs next argue Rule 60(b)(2) relief is

 warranted because the State Court Appeals Opinion and the 2019

 Sulla Indictment constitute newly discovered evidence.           Horowitz

 and Kane raised the pending appeal before the ICA and the

 pending criminal complaint against Sulla in a supplemental

 memorandum in support of their objections to the F&R, but those

 arguments were rejected.       See 12/21/18 Order, 2018 WL 6729630,

 at *8-9.    The possibility that the ICA would rule in favor of

 Horowitz, Kane, and Royal in the State Court Appeals, and the

 possibility that a criminal case against Sulla would progress

 were both considered by this Court when it considered Horowitz

                                       11
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 12 of 13    PageID #:
                                    3832


 and Kane’s objections to the F&R.         Because those possible events

 were already contemplated by this Court, the ultimate outcome in

 CAAP-16-163 and the 2019 Sulla Indictment are not facts that

 “would have been likely to change the” rulings in the 12/21/18

 Order.    See Jones, 921 F.2d at 878 (citation and quotation marks

 omitted).    Plaintiffs’ request for Rule 60(b)(2) relief is

 denied because they have not presented anything that constitutes

 newly discovered evidence.

 III. Rule 60(b)(5) – Application of Judgment No Longer Equitable

             Finally, Plaintiffs argue that, in light of the State

 Court Appeals Opinion and the 2019 Sulla Indictment, enforcing

 the Judgment in the instant case is no longer equitable.              For

 reasons similar to those set forth in the Rule 60(b)(2)

 analysis, neither the State Court Appeals Opinion nor the 2019

 Sulla Indictment is “a significant change either in factual

 conditions or in the law.”       See Rufo, 502 U.S. at 384.

 Plaintiffs’ Rule 60(b)(5) argument must therefore be rejected.

             Having concluded that Plaintiffs are not entitled to

 relief under either Rule 60(b)(1), (2), or (5), this Court

 denies the Rule 60 Motion.

                                 CONCLUSION

             On the basis of the foregoing, Plaintiffs’ Rule 60(b)

 Motion for Relief from Final Judgment [FRCP 60(b)(1)(2) and

 (5)], filed December 16, 2019, is HEREBY DENIED.

                                      12
Case 1:16-cv-00666-LEK-KJM Document 122 Filed 04/15/20 Page 13 of 13   PageID #:
                                    3833


             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, April 15, 2020.




 LEONARD G. HOROWITZ, ET AL. VS. STEWART TITLE GUARANTY COMPANY,
 ET AL.; CIVIL 16-00666 LEK-KJM; ORDER DENYING PLAINTIFFS’ RULE
 60(B) MOTION FOR RELIEF FROM FINAL JUDGMENT [FRCP 60(G)(1)(2)
 AND (5)]



                                      13
